Citation Nr: 0818305	
Decision Date: 06/04/08    Archive Date: 06/12/08	

DOCKET NO.  04-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.   

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral jungle 
rot.   

4.  Entitlement to service connection for a disability 
manifested by hypothyroidism.   

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an abnormality of the optic nerve.  

6.  Entitlement to service connection for an abnormality of 
the optic nerve.

7.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the distal radius of 
the right wrist.   

8  Entitlement to a disability rating in excess of 10 percent 
for nerve damage involving the right wrist.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1978 
to November 1981, from February 1982 to September 1986, and 
from April 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions of the VARO in Waco, Texas.  

In a September 2007 statement, the veteran indicated that he 
was withdrawing an appeal for disability benefits for "scar 
on chin, infected abscess on chin, back condition, sexual 
dysfunction, fibromyalgia, chronic fatigue syndrome, gout, 
swollen lymph nodes, and sleep disturbances, PTSD."  
Accordingly, claims with regard to these matters are 
considered withdrawn and are no longer before the Board for 
its consideration.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
See, Morris v. Principi, 239 F.3d 1292, 1986 (Fed. Cir. 
2001).

For reasons which will be set forth at the end of the 
decision, the questions of the veteran's entitlement to 
service connection for a bipolar disorder, entitlement to 
service connection for an abnormality of the optic nerve 
head, entitlement to a disability in excess of 20 percent for 
residuals of a fracture of the distal radius of the right 
wrist, and entitlement to a disability rating in excess of 
10 percent for nerve damage involving the right wrist are 
remanded to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran should further 
action be required.  


FINDINGS OF FACT

1.  Any current tinnitus is not related to the veteran's 
period of active service.  

2.  Any current jungle rot is not shown to be of service 
onset.  

3.  The veteran did not participate in a radiation risk 
activity.  

4.  Any disability manifested by hypothyroidism was not 
present in service and is unrelated to service.  

5.  The veteran's claim for service connection for an 
abnormality of the optic nerve was denied in a rating 
decision dated in August 1991.

6.  The August 1991 rating decision was not appealed.

7.  Relevant evidence submitted since the August 1991 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claims.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The criteria for service connection for jungle rot are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for service connection for a disability 
manifested by hypothyroidism are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.311 (2007).  

4.  The August 1991 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991); currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104. 20.302, 20.1103 (2007) (2007).

5. New and material evidence has been received to reopen the 
claims of entitlement to service connection for a back 
disability and meningitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on the claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F. 3d 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A review of the evidence of record reveals the veteran has 
sought disability benefits from VA for a number of 
disabilities.  With regard to tinnitus, jungle rot, and a 
disability manifested by hypothyroidism, there has been 
essential compliance with the mandates of the VCAA.  The 
letters to him with regard to VCAA notification include one 
in December 2005 with regard to hypothyroidism due to claimed 
radiation exposure, among other claimed disabilities.  The 
veteran was told to provide more information with regard to 
his exposure to radiation and he was to provide a medical 
report for the first diagnosis of any disease process.  He 
was told that he should send complete clinical records of all 
the medical care received for the claimed radiation 
disability during inactive service.  He was further informed 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  He was also told what the 
evidence had to show to establish service connection and that 
VA would help him obtain evidence for his claim.  By 
communication dated in March 2006, he was informed as to how 
disability ratings are established once service connection is 
granted and how effective dates are established once service 
connection is awarded for a disability.  

With regard to the claims involving jungle rot and tinnitus, 
a March 2005 letter told him that he was to send any recent 
medical reports showing findings, diagnoses, and/or treatment 
for tinnitus and bilateral jungle rot.  He was again informed 
how he could help develop his own claim and how VA would help 
him.  He was specifically informed that if evidence was not 
in his possession, he was to give enough information about 
the evidence so that VA could request it from the person or 
agency having it.  He was again told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

With regard to the duty to assist the veteran in the 
development of his claims, VA must provide an examination if 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary of VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no medical evidence of record 
indicating that there may be a link between any current 
tinnitus, jungle rot, and/or disability manifested by 
hypothyroidism on the one hand and the veteran's active 
service on the other.  Under these circumstances, there is no 
duty to obtain an opinion or examination.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The claims file includes service medical records and numerous 
post service medical records.  The veteran had the 
opportunity to provide testimony on his own behalf at a 
hearing at the RO in January 2006, as well as an opportunity 
to discuss the issues at hand before the undersigned in Waco, 
Texas, in September 2007.  Transcripts of the hearing 
proceedings are of record and have been reviewed.  

Based on the foregoing, the Board finds that under the 
circumstances of the veteran's claim with regard to tinnitus, 
jungle rot, and hypothyroidism, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 501, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The Board finds that the duty 
to assist and the duty to notify provision for the VCAA have 
been fulfilled to the extent possible with regard to the 
claims.  Thus, no additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.  

Pertinent Laws and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be established for disability 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease process was incurred in 
service.  38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); accord Disabled American  Veterans v. Secretary of 
Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 
2004).  If a veteran fails to demonstrate any one element, 
denial of service connection will result.  

With respect to the "current disability" prong, the Court has 
recognized that "in the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); See also Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"established only that the veteran had a [disability] in the 
past, not that he has a current disability").  

Turning to the second "incurrence in or aggravation by 
service" prong, the Court has expressed that service 
connection "service connection for VA disability 
compensation...will be awarded to a veteran who served on 
active duty during a period of war...for any disease or injury 
that was incurred in or aggravated by "such service.  Caluza, 
7 Vet. App. at 505.  VA may grant service connection, despite 
a diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. 
§ 3.303(d); accord Caluza, supra ("when a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship exists between the present disability and the 
inservice event."  Shedden, 381 F. 3d at 1167.  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Mere lay assertions of medical 
status do not constitute competent medical evidence.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay persons are 
not competent to offer medical opinions").  Alternatively, a 
veteran can establish a nexus between service and the current 
disability by offering medical or lay evidence of continuity 
of symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998); accord Cotant v. Principi, 17 Vet. App. 116, 133 
(2003); Savage, 10 Vet. App. at 495-96 (noting that 
§ 3.303(b) provides that "substantive way of showing 
inservice incurrence and medical nexus"); See 38 C.F.R. 
§ 3.303(b) ("chronicity and continuity").  It provides that 
"with chronic disease as shown as such in service...subsequent 
manifestations of the same chronic disease at a later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  38 C.F.R. § 3.303(b); 
accord Savage, supra, at 495 (noting that a veteran may 
employ § 3.303(b) "when the evidence demonstrates:  (1) that 
the veteran had a chronic disease in service, or during an 
applicable presumption....and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation or joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word 'chronic.'"  38 C.F.R. § 3.303(b).  
Further, "when the disease identity is established...there is 
no requirement of evidentiary showing of continuity."  
38 C.F.R. § 3.303(b).  However, "continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to submit the claim."  
38 C.F.R. § 3.303(b).  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans' benefits.  A veteran is 
given the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied 
only if a preponderance of the evidence is against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

The Board has thoroughly all the evidence in the veteran's 
claims file with regard to tinnitus, jungle rot, and a 
disability manifested by hypothyroidism.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relative evidence and what this 
evidence shows, or fails to show, on the claims.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence not favorable to the veteran).  

Tinnitus

The service medical records are without regard to complaints 
or findings indicative of the presence of tinnitus.  

The post service medical evidence is likewise without 
reference to complaints or findings indicative of the 
presence of tinnitus.  

The Board has considered the veteran's lay statements, but 
the Board notes that he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  To the extent 
that the veteran's testimony and statements constitute an 
assertion of continuity of symptomatology, the probative 
value of the evidence is outweighed by the absence of 
contemporary medical evidence that the veteran was diagnosed 
with having tinnitus during service or for years thereafter.  
See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 
2006).  See also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2007) ( a prolonged period without medical complaint can 
be considered in service connection claims and weighs against 
the claim).  

The Board notes that there is no showing the veteran has a 
diagnosis of tinnitus.  Even assuming he has tinnitus at the 
present time, the competent evidence shows no indication that 
any current tinnitus is attributable to the veteran's active 
service.  As noted above, in the absence of proof of a 
current disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Bilateral Jungle Rot

A review of the service medical records reveals that the 
veteran was seen on one occasion in September 1987 for 
followup purposes for tinea pedis and blisters involving both 
feet.  He was also to keep the feet as dry as possible.  He 
was to return as necessary should the condition not resolve.  

The remainder of the service medical records is without 
reference to problems involving any skin disorder of the 
feet.  At the time of separation examination in 
December 1990, the veteran denied having had or having any 
skin disease or foot trouble.  Clinical evaluation at that 
time revealed no pertinent abnormality.  

The post service medical evidence does not show the presence 
of a skin disorder for many years following service 
discharge.  There is an absence of contemporary medical 
evidence pertaining to the presence of a skin disorder from 
the time of the veteran's separation from his final period of 
service in early 1991 until 2003, a time more than 10 years 
following service.  Again, the Board notes that the absence 
of medical records documenting the presence of a disorder 
over a prolonged period of time is a fact for the Board to 
consider in reaching a determination on a claim and weighs 
against the claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000).  The only evidence linking any current skin 
disorder to the veteran's active service is the veteran's own 
allegation.  However, his assertions are not sufficient to 
establish service connection.  As noted above, it is well 
established that lay persons without medical training are not 
competent to comment on medical matters such as diagnoses, 
dates of onset, or the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for bilateral jungle rot.  


Disability Manifested by Hypothyroidism

The veteran and his representative essentially maintain that 
he is entitled to service connection for hypothyroidism 
because it is the result of his exposure to radiation while 
working on board a ship that had nuclear weapons.  

In considering this claim on the merits, the Board concludes 
that service connection for a disability manifested by 
hypothyroidism is not warranted.  In this regard, the Board 
notes that hypothyroidism is not among the diseases specified 
in 38 U.S.C.A. § 1112(c)(3).  The term "radiation-exposed 
veteran" means (i) a veteran who, while serving on active 
duty, participated in any radiation-risk activity, or (ii) an 
individual who, while a member of a Reserve component with 
the Armed Forces, participated in a radiation-risk activity 
during a period of active duty for training or inactive duty 
training.  The term "radiation-risk activity" means, in 
pertinent part, "on site participation in a test involving 
the atmospheric detonation of a nuclear device (without 
regard to whether the nation conducting the test was the 
United States or another nation)...38 U.S.C.A. 
§ 1112(c)(3)(b)(i).  The Board notes initially that 
hypothyroidism is not among the diseases specified in 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d) for presumptive 
service connection purposes.  Further, the veteran notes that 
the veteran's service on board a ship carrying nuclear 
weapons is not considered a radiation-risk activity for the 
VA compensation purposes.  Therefore, further development 
with regard to radiation exposure is not in order.  Finally, 
the Board has concluded that service connection on a direct 
basis is also not warranted.  There is no competent evidence 
of the presence of hypothyroidism during service or within a 
number of years following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  There 
is no medical evidence indicating a relationship between any 
incident of the veteran's service and his development of 
hypothyroidism.  Accordingly, service connection is not 
warranted under any theory.  

New and Material Evidence to Reopen

Entitlement to service connection for abnormality of the 
optic nerve was previously denied by the RO in a rating 
decision dated in August 1991.  Service connection was denied 
because the evidence showed that the veteran's disability was 
a congenital or developmental disability and was not 
aggravated by service.  Decisions of the regional office are 
final, if not appealed.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104. 20.302, 20.1103 (2007) (2007) and may be reopened 
only by the submission of new and material evidence.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2007).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence presented following the August 1991 rating decision 
consists of medical records and the veteran's testimony at 
his hearing in September 2007.  The veteran testified that a 
doctor had told him his abnormality of the optic nerve may 
have been aggravated by service.  For the purposes of 
reopening his claim, this testimony is presumed to be 
credible.  This evidence is clearly new, and does relate to 
an unestablished fact necessary to substantiate the veteran's 
claim.  This evidence is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and this evidence raises a reasonable possibility of 
substantiating the claims for service connection.  So, this 
evidence is both new and material with respect to the optic 
nerve disability and the claim will be reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2006).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for an abnormality of 
the optic nerve is being reopened, the merits of that issue 
must be addressed.  Before proceeding to the merits, further 
development is necessary, which will be addressed in the 
Remand portion of this decision.  




ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral jungle rot is denied.  

Service connection for a disability manifested by 
hypothyroidism is denied.  

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for an abnormality of the optic nerve is 
granted.


REMAND

With regard to the remaining issues under consideration, 
further development is in order.  As for the claim for 
increased disability ratings pertaining to the right upper 
extremity, the veteran testified at the September 2002 
hearing before the undersigned that the disabilities 
involving his right wrist had increased in severity.  He 
stated he was going to VA medical facilities in Fort Worth 
and Dallas every six months.  He referred to pain, locking 
up, and flaring up in the extremity.  There is no pertinent 
medical evidence of record pertaining to the right upper 
extremity since 2006.  

With regard to the claim for service connection for an 
abnormality of the optic nerve, the veteran testified at the 
September 2007 hearing that a private doctor in Hurst (?), 
Texas, told him that his eye difficulties had been aggravated 
by his active service.  He stated that he submitted records 
from the physician to VA "so they should be in the records."  
(Transcript, page 19).  However, a search of the evidence of 
record does not reveal the presence of any such communication 
or communications.  The RO should attempt to obtain this 
evidence.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. § 
5103(A) (West 2002 & Supp. 2007).

In additional testimony given at the hearing, the veteran 
testified with regard to his claim for service connection for 
a bipolar disorder that when he was first diagnosed with a 
bipolar disorder around 1999 or 2000, a doctor told him it 
was possible his symptoms in service were the only 
manifestations of his bipolar disorder.  He stated that he 
requested "those records from the psychiatrist, and they 
followed up on it and he said he did send those to the VA."  
A number of medical records with regard to various issues 
have been associated with the claims file, but there are no 
communications on file from a private physician discussing 
the etiology of the veteran's bipolar disorder.  The veteran 
should be given an opportunity to clarify exactly who that 
physician is and be given an opportunity to secure records 
from the physician in question.  

Accordingly, this portion of the case is REMANDED for the 
following actions:  

1.  The AMC/RO should provide proper VCAA 
notice with respect to an increased 
rating claim that includes:  (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities involving his right upper 
extremity and the effect that worsening 
has on his employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements 
needed for an increased rating if the 
diagnostic code contains rating criteria 
that would not be satisfied by 
demonstrating only a general worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from zero percent to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) notification of the types 
of medical and lay evidence the claimant 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability 
as outlined by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations 
for the purpose of determining the 
current nature and extent of impairment 
attributable to his service-connected 
disabilities involving the right upper 
extremity.  Each examiner should opine as 
to the impact of the disabilities on the 
veteran's ability to obtain and maintain 
some form of gainful employment.  The 
complete rationale should be given for 
any opinion expressed.  

3.  With regard to the claim for service 
connection for an eye disorder, the 
veteran should be asked to provide any 
records from the private physician he 
claims he saw in Hurst, Texas, who 
reportedly told him that his eye disorder 
was aggravated by his active service.  
Based on the information obtained, if 
deemed advisable, the veteran should be 
afforded a VA examination by a physician 
knowledgeable in eye disorders for the 
purpose of determining the nature and 
etiology of any eye disorder present.  
The focus of the examination should be on 
the optic nerve head and the examiner 
should opine as to whether any current 
abnormality involving the optic nerve is 
at least as likely as not (50 percent 
probability or more) aggravated by the 
veteran's active service.  The examiner 
should be asked to provide an opinion as 
to whether any current abnormality of the 
optic nerve head, if existing prior to 
service, was aggravated as a result of 
the veteran's active service.  The 
rationale for any opinion expressed 
should be provided.  

4.  The veteran should be asked to obtain 
records from any physicians who 
reportedly informed him that his current 
bipolar disorder is attributable to his 
active service.  If the veteran is unable 
to obtain any such records, with any 
necessary authorization from him, the RO 
or AMC should attempt to obtain and 
associate with the claims file statements 
from any physician or physicians that 
reportedly told him that his current 
psychiatric difficulties are related to 
his active service.  

5.  Then, based on the information 
obtained, if deemed advisable, the 
veteran should be afforded a VA 
examination by a physician with knowledge 
in psychiatric disorders for the purpose 
of determining the etiology of his 
current bipolar disorder.  Any indicated 
studies should be performed.  The claims 
folder must be provided to and reviewed 
by the examiner.  Based upon the claims 
review and the examination results, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the current bipolar 
disorder was present during the veteran's 
military service.  The rationale for any 
opinion expressed should be provided.  

6.  Thereafter, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and be given the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
unless he's otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT C. SCHARNBERGER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


